Citation Nr: 0722354	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the right buttock.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the left buttock.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm - Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.  In August 2006, the 
Board denied the above captioned claims, but the Court of 
Appeals for Veterans Claims (Court) vacated the decision in 
March 2007.  

The Joint Motion for Remand also determined that the issue of 
entitlement to TDIU was inextricably intertwined with the 
adjudication of the muscle injuries, and should therefore be 
remanded along with the muscle injury claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court order to vacate the Board's August 2006 decision 
was premised on the Board's failure to provide notice of the 
criteria used to establish a 10 percent rating for injuries 
to Muscle Group XVII, and because the medical evidence of 
record had become too old to present an accurate picture of 
the veteran's current disability.  Development to address 
these issues is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the rating 
criteria for rating injuries to Muscle 
Group XVII and Muscle Group XVIII, 
(Diagnostic Codes 5317 and 5318); 
including the provisions of 38 C.F.R. 
§ 4.56.

2.  Obtain the veteran's VA treatment 
records from August 2005 to the present.   

3.  Once the following development has 
been completed, schedule the veteran for a 
VA examination to evaluate his muscle 
injuries to each buttock.  The examiner 
should also specifically describe any 
scarring that is a result of the shrapnel 
wounds to each buttock, and any impairment 
or symptoms arising from such scarring.  

4.  The claim should then be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




